Citation Nr: 1433972	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  12-11 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to April 1992.  He had subsequent service in the Army National Guard, including a period of active duty for training (ACDUTRA) on August 14, 2001. 

These matters are on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2013, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in Nashville, Tennessee.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a rating decision in March 1993, the RO denied a claim for service connection for right and left knee disabilities.  After perfecting his appeal, the Veteran withdrew his appeal in October 1994, and that decision is now final. 

2.  The additional evidence presented since the March 1993 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for right and left knee disabilities and is neither redundant nor cumulative of evidence previously considered.

3.  Chronic chondromalacia patella of the right knee was incurred as a result of military service.   

4.  Chronic chondromalacia patella of the left knee was incurred as a result of military service.   


CONCLUSIONS OF LAW

1.  The criteria for reopening the previously denied claim of service connection for a right knee disability have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for reopening the previously denied claim of service connection for a left knee disability have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen Claim for Service Connection

An unappealed decision by the RO or a decision of the Board is final; however, the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b), 7105. 

New and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a rating decision in March 1993, the RO denied a claim for service connection for right and left knee disabilities.  After perfecting his appeal, the Veteran withdrew his appeal in October 1994, and that decision is now final.  

The basis for the denial in March 1993 was that the service treatment records did not demonstrate a chronic left or right knee disability, and the VA examination did not show a disability of either knee.

Evidence added to the record since March 1993 includes a VA examination report dated in September 2010 that links the Veteran's currently diagnosed disability of the left and right knees to one given in 1992.  

The new evidence relates to an unestablished fact necessary to substantiate the claims; is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial; and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).

Reopening the claims is warranted.  38 U.S.C.A. § 5108.

Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The service treatment records show that in October 1982 the Veteran was involved in an automobile accident and suffered trauma to both knees.  

On VA examination in May 1992, the Veteran reported that he heard crepitation in the knees when he squatted.  Examination noted some crepitation in the left knee.  

On VA examination in September 1992, the Veteran complained of bilateral knee pain, with intermittent popping and cracking.  He reported mild swelling of the knees with standing for several hours.  Examination noted minimal subpatellar crepitus of both knees.  The examiner diagnosed intermittently symptomatic knees, minimal, compatible with early chondromalacia with X-rays within normal limits.  

During a period of ACDUTRA in August 2001 the Veteran was seen with complaints of knee pain after climbing up a hill.  Patellofemoral syndrome, right knee, was noted.

In June 2009 the Veteran was seen with complaints of bilateral knee pain that dated back "about 15 years ago."  The examiner suspected bilateral knee arthritis. 

On VA examination in September 2010, the examiner diagnosed chondromalacia patella of both knees.  He noted that the Veteran had been diagnosed with chondromalacia in 1992 and that this was synonymous with the patellofemoral pain syndrome noted in 2001.  The examiner noted that this diagnosis is not due to one particular injury but was "an insidious process linked with patellar maltracking and quadriceps weakness."

The Veteran has competently and credibly described the in-service onset of his bilateral knee symptoms, and the recurrence of such symptoms after discharge.  This competent and credible lay evidence is evidence in favor of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. § 3.303.

The service treatment records show an injury to both knees in 1982; the Veteran complained of bilateral knee pain in 1992, shortly after separation from service; chondromalacia of both knees was diagnosed at that time; and the September 2010 VA examiner found current chondromalacia patella of both knees which he indicated was the same disability that had been noted in 1992 and was the result of an insidious process.

In short there is competent medical evidence, which is uncontroverted by any other competent and probative medical evidence of record, that indicates that the Veteran's chronic bilateral chondromalacia patella likely had its onset during his period of active duty service.  

Service connection for chronic chondromalacia patella of the bilateral knees is warranted.




ORDER

The claim for service connection for a right knee disability is reopened. 

The claim for service connection for a left knee disability is reopened. 

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


